


Exhibit 10.3

 

AMENDED AND RESTATED

BENEFIT EQUALIZATION PLAN FOR
EMPLOYEES OF COMERICA INCORPORATED

 

(EFFECTIVE DECEMBER 31, 2008)

 

PREAMBLE

 

Comerica Incorporated maintains the Comerica Incorporated Retirement Plan and
Manufacturers National Corporation formerly maintained the Manufacturers
National Corporation Pension Plan.  In June of 1992, Manufacturers National
Corporation merged into Comerica Incorporated.  Effective as of December 31,
1993, the Manufacturers National Corporation Pension Plan was merged into the
Comerica Incorporated Retirement Plan.

 

Effective as of October 28, 1980, Comerica Incorporated established the
“Comerica Incorporated Nonqualified Retirement Income Guarantee Plan,” the
purpose of which is to restore benefits not available to participants of the
Comerica Incorporated Retirement Plan due to tax law limitations.  Manufacturers
National Corporation established the “Benefit Equalization Plan for Employees of
Manufacturers National Corporation” effective as of January 1, 1983 in order to
restore benefits not available to participants of the Manufacturers National
Corporation Pension Plan due to tax law limitations.

 

Due to the merger of the Manufacturers National Corporation Pension Plan into
the Comerica Incorporated Retirement Plan the raison d’être for the Benefit
Equalization Plan for Employees of Manufacturers National Corporation
disappeared.  As a consequence, the Board of Directors of Comerica Incorporated
approved the merger of the Comerica Incorporated Nonqualified Retirement Income
Guarantee Plan into the Benefit Equalization Plan for Employees of Manufacturers
National Corporation, the renaming of the latter plan as the Benefit
Equalization Plan for Employees of Comerica Incorporated and the amendment and
restatement of such plan as renamed to provide as set forth herein.

 

The Governance, Compensation and Nominating Committee now desires to amend and
restate the Plan, effective December 31, 2008, to the extent necessary to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and to make such changes as are necessary to reflect its
administration.


 


SECTION 1
PURPOSE AND EFFECTIVE DATE

 

The sole purpose of this Plan is to assure that Participants who have a vested
right to receive benefits under the Qualified Plan will receive the same value
of benefits they would receive but for the limitations on contributions and
benefits contained in

 

1

--------------------------------------------------------------------------------


 

ERISA and Sections 401(a)(17), 415 and 416 of the Code, and, also, but for the
nonrecognition under the Qualified Plan of deferred incentive compensation under
the Manufacturers Incentive Compensation Plans.  This Plan is not intended to
and shall not be construed so as to provide any Participant receiving benefits
under the Qualified Plan, and where applicable, this Plan, with benefits which,
in the aggregate, either have a greater or lesser value than the benefit which
would result from the calculation made under the applicable provisions of the
Qualified Plan without giving effect to the benefit limitation provisions of
ERISA and the Code and regulations promulgated thereunder, or the nonrecognition
of compensation deferred under the Manufacturers Incentive Compensation Plans. 
The provisions of this restated Plan shall be effective as of December 31, 2008.


 


SECTION 2
DEFINITIONS

 

The following words and phrases, wherever capitalized, shall have the following
meanings respectively:


 


A.            “AFFILIATE” MEANS ANY ENTITY THAT IS CONTROLLED BY THE COMPANY,
WHETHER DIRECTLY OR INDIRECTLY.


 


B.            “AGGREGATED PLAN” MEANS ALL AGREEMENTS, METHODS, PROGRAMS, AND
OTHER ARRANGEMENTS SPONSORED BY THE COMPANY THAT WOULD BE AGGREGATED WITH THIS
PLAN UNDER SECTION 1.409A-1(C) OF THE REGULATIONS.


 


C.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


D.            “COMMITTEE” MEANS THE GOVERNANCE, COMPENSATION AND NOMINATING
COMMITTEE OF THE COMPANY.


 


E.             “COMPANY” MEANS COMERICA INCORPORATED, A DELAWARE CORPORATION.


 


F.             “EMPLOYER” MEANS THE COMPANY AND EACH AFFILIATE THEREOF.


 


G.            “ERISA: MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(PUBLIC LAW 93-406), AS FROM TIME TO TIME AMENDED.


 


H.            “MANUFACTURERS INCENTIVE COMPENSATION PLANS” MEANS THE FOLLOWING
PLANS:  (I) THE MANUFACTURERS NATIONAL CORPORATION EXECUTIVE INCENTIVE PLAN;
(II) THE MANUFACTURERS NATIONAL CORPORATION TRUST INVESTMENT INCENTIVE PLAN;
(III) THE MANUFACTURERS NATIONAL CORPORATION INSTITUTIONAL TRUST SALES AND
SERVICING PLANS; (IV) THE MANUFACTURERS NATIONAL CORPORATION PRIVATE BANKING
SALES AND SERVICING PLANS; (V) THE MANUFACTURERS NATIONAL CORPORATION INCENTIVE
PLANS FOR FOREIGN EXCHANGE TRADING, MERGERS AND ACQUISITIONS, AND COMMERCIAL
MORTGAGE BANKING SERVICES; AND (VI) ANY SIMILAR INCENTIVE COMPENSATION PLANS
FORMERLY MAINTAINED BY MANUFACTURERS NATIONAL CORPORATION FOR EMPLOYEES OF ITS
BUSINESS UNITS AS DETERMINED BY THE COMMITTEE.

 

2

--------------------------------------------------------------------------------



 


I.              “PARTICIPANT” MEANS AN INDIVIDUAL WHO AT THE TIME IN QUESTION IS
PARTICIPATING IN THE PLAN PURSUANT TO SECTION 3.


 


J.             “PLAN” MEANS THE PLAN SET FORTH HEREIN WHICH IS TO BE KNOWN AS
THE “BENEFIT EQUALIZATION PLAN FOR EMPLOYEES OF COMERICA INCORPORATED.”


 


K.            “PLAN ADMINISTRATOR” MEANS THE EMPLOYEE BENEFITS COMMITTEE OF THE
CORPORATION.


 


L.             “QUALIFIED PLAN” MEANS THE COMERICA INCORPORATED RETIREMENT PLAN,
AS AMENDED AND RESTATED FROM TIME TO TIME.


 


M.           “REGULATIONS” MEANS THE TREASURY REGULATIONS PROMULGATED UNDER THE
CODE.


 


N.            “SEPARATION FROM SERVICE” MEANS A REASONABLY ANTICIPATED PERMANENT
REDUCTION IN THE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT FOR
THE COMPANY TO TWENTY PERCENT (20%) OR LESS OF THE AVERAGE LEVEL OF BONA FIDE
SERVICES PERFORMED BY THE PARTICIPANT FOR THE COMPANY (WHETHER AS AN EMPLOYEE OR
AN INDEPENDENT CONTRACTOR) IN THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTHS
(OR THE FULL PERIOD OF SERVICE TO THE COMPANY IF THE PARTICIPANT HAS BEEN
PROVIDING SERVICES TO THE COMPANY FOR LESS THAN THIRTY-SIX (36) MONTHS).  THE
DETERMINATION OF WHETHER A SEPARATION FROM SERVICE HAS OCCURRED SHALL BE MADE BY
THE COMMITTEE IN ACCORDANCE WITH THE PROVISIONS OF CODE SECTION 409A AND THE
REGULATIONS.


 


O.            “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE, AS DEFINED IN CODE
SECTION 416(I), WITHOUT REGARD TO PARAGRAPH (5) THEREOF, OF AN EMPLOYER, AS
CONTEMPLATED IN CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.


 


P.             “TRUST” MEANS A TRUST ESTABLISHED PURSUANT TO
SECTION 5(I) HEREOF.


 


SECTION 3
ELIGIBILITY AND PARTICIPATION

 

Any participant of the Qualified Plan whose benefits thereunder are limited by
the provisions of Sections 401(a)(17), 415 and/or 416 of the Code or by the
nonrecognition under the Qualified Plan of compensation deferred under any of
the Manufacturers Incentive Compensation Plans shall automatically participate
in and accrue benefits under this Plan.


 


SECTION 4
AMOUNT OF BENEFITS

 

The benefits payable under this Plan shall equal the excess, if any, of:

 

(a)                                      the benefits which would have been paid
to such Participant for his or her life only at normal retirement under the
Qualified Plan (excluding the supplemental pension benefit described in Appendix
E thereof) if the

 

3

--------------------------------------------------------------------------------


 

provisions of such plan were administered and benefits paid without regard to
the special benefit limitations added to such plan to conform it to Sections
401(a)(17), 415 and 416 of the Code, and including in the benefit calculation
compensation of the Participant which was deferred under the Manufacturers
Incentive Compensation Plans or any nonqualified deferred compensation plan of
the Company and which is not otherwise recognized under the Qualified Plan, over

 

(b)                                     the benefits which would be payable to
such Participant for his or her life only at normal retirement under the
Qualified Plan (excluding the supplemental pension benefit described in Appendix
E thereof, and without reduction for the qualified pre-retirement survivor
annuity provided thereunder);

 

such excess then to be converted to its actuarial equivalent (as that term is
defined in the Qualified Plan) to account for (i) the benefits commencement date
of the benefit under this Plan, using the early retirement pension reduction
factors set forth in the Qualified Plan, and (ii) the payment method determined
pursuant to the following paragraph and computed in each case on the assumption
that the assets in the Qualified Plan are sufficient to pay all vested
benefits.  (If the benefit commencement date under this Plan is earlier than the
earliest date upon which benefits are payable to such Participant under the
Qualified Plan, then such excess shall be further reduced by 5/12 percent for
each month or fraction thereof from the commencement of the benefit under this
Plan until the date on which such Participant would attain age 55.)

 

Calculation of the amount of benefits under this Plan shall disregard the method
of payment selected by the Participant under the Qualified Plan.  The method of
payment under this Plan shall be in the form of a 100% joint and survivor
annuity with the Participant’s spouse as the joint annuitant.  The benefit under
this Plan shall be calculated using the ages of the Participant and the joint
annuitant (if any) at the date benefits commence under this Plan and in
accordance with the applicable actuarial assumptions set forth in the Qualified
Plan.  If the Participant has no spouse, then the benefit under this Plan shall
be paid in the form of an annuity for the life of the Participant.

 

Nothing herein shall restrict the right of the Company to amend the Qualified
Plan and the computations under this section shall be made according to the
terms of the Qualified Plan in effect at the time the benefits first become
payable.


 


SECTION 5
PAYMENT OF BENEFITS
AND ESTABLISHMENT OF TRUST


 


A.            PAYMENT OF BENEFITS UNDER THIS PLAN SHALL COMMENCE WITHIN SIXTY
(60) DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE WITH
THE COMPANY.  NOTWITHSTANDING THE PRECEDING SENTENCE, IN THE CASE OF A SPECIFIED
EMPLOYEE, PAYMENT OF BENEFITS UNDER THIS PLAN WILL BE DELAYED UNTIL THE FIRST
BUSINESS DAY FOLLOWING THE DATE

 

4

--------------------------------------------------------------------------------


 


THAT IS SIX (6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION
FROM SERVICE (OR, IF EARLIER, THE DATE OF DEATH OF THE SPECIFIED EMPLOYEE).


 


B.            NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, IF THE
ACTUARIAL PRESENT VALUE OF THE PARTICIPANT’S BENEFIT DOES NOT EXCEED $5,000, THE
COMMITTEE SHALL MAKE AN IMMEDIATE LUMP SUM PAYMENT TO THE PARTICIPANT (OR, IF
APPLICABLE, THE BENEFICIARY) OF SUCH BENEFIT.


 


C.            IF ANY PORTION OF THE BENEFITS PAYABLE UNDER THIS PLAN IS REQUIRED
TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO A FAILURE OF
THIS PLAN OR ANY AGGREGATED PLAN TO COMPLY WITH THE REQUIREMENTS OF CODE
SECTION 409A AND THE REGULATIONS, THE COMMITTEE MAY DETERMINE THAT SUCH
PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE
LESSER OF: (I) THE PORTION OF THE BENEFITS PAYABLE UNDER THIS PLAN REQUIRED TO
BE INCLUDED IN INCOME AS A RESULT OF THE FAILURE OF THE PLAN OR ANY AGGREGATED
PLAN TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A AND THE REGULATIONS,
OR (II) THE TOTAL BENEFITS PAYABLE UNDER THIS PLAN TO SUCH PARTICIPANT.


 


D.            IF THE COMPANY IS REQUIRED TO WITHHOLD AMOUNTS TO PAY THE
PARTICIPANT’S PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA) TAX
IMPOSED UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH RESPECT TO BENEFITS
THAT ARE OR WILL BE PAID TO THE PARTICIPANT UNDER THIS PLAN BEFORE THEY
OTHERWISE WOULD BE PAID, THE COMMITTEE MAY DETERMINE THAT SUCH PARTICIPANT SHALL
RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE LESSER OF:
(I) THE TOTAL BENEFITS PAYABLE UNDER THIS PLAN TO SUCH PARTICIPANT OR (II) THE
AGGREGATE OF THE FICA TAXES IMPOSED AND THE INCOME TAX WITHHOLDING RELATED TO
SUCH AMOUNT.


 


E.             IN THE EVENT THE COMPANY REASONABLY ANTICIPATES THAT THE PAYMENT
OF BENEFITS UNDER THIS PLAN WOULD RESULT IN THE LOSS OF THE COMPANY’S FEDERAL
INCOME TAX DEDUCTION WITH RESPECT TO SUCH PAYMENT DUE TO THE APPLICATION OF CODE
SECTION 162(M), THE COMMITTEE MAY DELAY THE PAYMENT OF ALL SUCH BENEFITS UNDER
THIS PLAN UNTIL (I) THE FIRST TAXABLE YEAR IN WHICH THE COMPANY REASONABLY
ANTICIPATES, OR SHOULD REASONABLY ANTICIPATE, THAT IF THE PAYMENT WERE MADE
DURING SUCH YEAR, THE DEDUCTION OF SUCH PAYMENT WOULD NOT BE BARRED BY
APPLICATION OF CODE SECTION 162(M) OR (II) DURING THE PERIOD BEGINNING WITH THE
DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES,
THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION
FROM SERVICE) AND ENDING ON THE LATER OF (A) THE LAST DAY OF THE TAXABLE YEAR OF
THE COMPANY WHICH INCLUDES SUCH DATE OR (B) THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE (OR, FOR
SPECIFIED EMPLOYEES, THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE).


 


F.             IN THE EVENT THE COMPANY REASONABLY ANTICIPATES THAT THE PAYMENT
OF BENEFITS UNDER THIS PLAN WOULD VIOLATE FEDERAL SECURITIES LAWS OR OTHER
APPLICABLE LAW, THE COMMITTEE MAY DELAY THE PAYMENT UNTIL THE EARLIEST DATE AT
WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE MAKING OF SUCH PAYMENT WOULD
NOT CAUSE SUCH VIOLATION.

 

5

--------------------------------------------------------------------------------


 


G.            IN THE EVENT THE COMPANY DETERMINES THAT THE MAKING OF ANY PAYMENT
OF BENEFITS UNDER THIS PLAN ON THE DATE SPECIFIED HEREUNDER WOULD JEOPARDIZE THE
ABILITY OF THE COMPANY TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY DELAY
THE PAYMENT OF BENEFITS UNDER THIS PLAN UNTIL THE FIRST CALENDAR YEAR IN WHICH
THE PAYMENT OF BENEFITS WOULD NOT HAVE SUCH EFFECT.


 


H.            IN THE EVENT OF ADMINISTRATIVE NECESSITY, THE PAYMENT OF BENEFITS
UNDER THIS PLAN MAY BE DELAYED UP TO THE LATER OF THE LAST DAY OF THE CALENDAR
YEAR IN WHICH PAYMENT WOULD OTHERWISE BE MADE OR THE 15TH DAY OF THE THIRD
CALENDAR MONTH FOLLOWING THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE. 
FURTHER, IF, AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT (OR
FOLLOWING THE PARTICIPANT’S DEATH, THE PARTICIPANT’S SPOUSE OR BENEFICIARY), IT
IS NOT ADMINISTRATIVELY PRACTICABLE FOR THE COMMITTEE TO CALCULATE THE AMOUNT OF
BENEFITS DUE TO PARTICIPANT AS OF THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE
MADE, THE PAYMENT MAY BE DELAYED UNTIL THE FIRST CALENDAR YEAR IN WHICH
CALCULATION OF THE AMOUNT IS ADMINISTRATIVELY PRACTICABLE.


 


I.              NOTWITHSTANDING THE FOREGOING PROVISIONS, IF THE PERIOD DURING
WHICH PAYMENT OF BENEFITS HEREUNDER WILL BE MADE OCCURS, OR WILL OCCUR, IN TWO
CALENDAR YEARS, THE PARTICIPANT SHALL NOT BE PERMITTED TO ELECT THE CALENDAR
YEAR IN WHICH THE PAYMENT SHALL BE MADE.


 


J.             THE COMPANY MAY ESTABLISH A TRUST UNDER WHICH THE COMPANY MAY
FUND AN AMOUNT THAT, ON THE SAME ACTUARIAL BASIS EMPLOYED WITH RESPECT TO THE
FUNDING OF THE QUALIFIED PLAN, IS EXPECTED TO PROVIDE FUNDS EQUAL TO THE SUM OF
THE EXPECTED BENEFITS UNDER THIS PLAN.  THE COMPANY MAY AUGMENT THE FUNDS IN THE
TRUST FROM TIME TO TIME AS DEEMED APPROPRIATE.  THE ASSETS OF THE TRUST SHALL AT
ALL TIMES BE SUBJECT TO LEVY BY THE COMPANY’S GENERAL CREDITORS AND PARTICIPANTS
OF THIS PLAN SHALL HAVE NO GREATER RIGHT TO THE TRUST ASSETS THAN OTHER
UNSECURED GENERAL CREDITORS OF THE COMPANY.


 


SECTION 6
RIGHTS OF PARTICIPANTS


 


A.            FOR PURPOSES OF CLARIFICATION, AND IN ACCORDANCE WITH THE CURRENT
AND PRIOR ADMINISTRATION OF THIS PLAN, EACH PARTICIPANT SHALL HAVE A VESTED
RIGHT TO BENEFITS PROVIDED BY THIS PLAN ONLY IF AND WHEN THE PARTICIPANT HAS A
VESTED RIGHT TO BENEFITS UNDER THE QUALIFIED PLAN.


 


B.            NO RIGHT OR INTEREST OF ANY PARTICIPANT IN THE PLAN SHALL BE
ASSIGNABLE OR TRANSFERABLE, OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT OR
PURSUANT TO A BENEFICIARY DESIGNATION, NOR SHALL SUCH RIGHT OR INTEREST BE
SUBJECT TO ANY LIEN DIRECTLY, BY OPERATION OF LAW, OR OTHERWISE, INCLUDING
EXECUTION, LEVY, GARNISHMENT, ATTACHMENT, PLEDGE AND BANKRUPTCY.


 


SECTION 7
AMENDMENT AND DISCONTINUANCE


 


A.            THIS PLAN MAY BE AMENDED AT ANY TIME IN THE SOLE DISCRETION OF THE
COMMITTEE OR THE BOARD BY WRITTEN RESOLUTION, PROVIDED SUCH AMENDMENT COMPLIES
WITH

 

6

--------------------------------------------------------------------------------



 


APPLICABLE LAWS INCLUDING CODE SECTION 409A AND THE REGULATIONS PROMULGATED
THEREUNDER.  NO SUCH AMENDMENT SHALL AFFECT THE TIME OF DISTRIBUTION OF ANY
BENEFIT PAYABLE HEREUNDER EARNED PRIOR TO THE EFFECTIVE DATE OF SUCH AMENDMENT
EXCEPT AS THE COMMITTEE OR THE BOARD MAY DETERMINE TO BE NECESSARY TO CARRY OUT
THE PURPOSE OF THE PLAN.  WRITTEN NOTICE OF ANY SUCH AMENDMENT SHALL BE GIVEN TO
EACH PARTICIPANT.  IN ADDITION, NO SUCH AMENDMENT SHALL MAKE AN IRREVOCABLE
TRUST, IF ANY, REVOCABLE.


 


B.            THE PLAN MAY BE TERMINATED AT ANY TIME IN THE SOLE DISCRETION OF
THE COMMITTEE OR THE BOARD BY A WRITTEN INSTRUMENT EXECUTED BY ITS MEMBERS. 
UPON TERMINATION, THE PLAN MAY BE LIQUIDATED IN ACCORDANCE WITH ONE OF THE
FOLLOWING:


 


1.             THE TERMINATION AND LIQUIDATION OF THE PLAN WITHIN TWELVE (12) 
MONTHS OF A COMPLETE DISSOLUTION OF THE COMPANY TAXED UNDER SECTION 331 OF THE
CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C. §
503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER THIS PLAN ARE INCLUDED IN
THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE FOLLOWING YEARS (OR, IF
EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS ACTUALLY OR CONSTRUCTIVELY
RECEIVED): (I) THE CALENDAR YEAR IN WHICH THE PLAN IS TERMINATED; (II) THE FIRST
CALENDAR YEAR IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS
ADMINISTRATIVELY PRACTICABLE;


 


2.             THE TERMINATION AND LIQUIDATION OF THE PLAN PURSUANT TO
IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE COMPANY WITHIN THE THIRTY (30)
DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A CHANGE IN CONTROL EVENT (AS
SUCH TERM IS DEFINED IN SECTION 1.409A-3(I)(5) OF THE REGULATIONS); PROVIDED
THAT ALL AGGREGATED PLANS ARE TERMINATED AND LIQUIDATED WITH RESPECT TO EACH
PARTICIPANT THAT EXPERIENCED THE CHANGE IN CONTROL EVENT, SO THAT UNDER THE
TERMS OF THE TERMINATION AND LIQUIDATION, ALL SUCH PARTICIPANTS ARE REQUIRED TO
RECEIVE ALL AMOUNTS OF DEFERRED COMPENSATION UNDER THIS PLAN AND ANY OTHER
AGGREGATED PLANS WITHIN TWELVE (12) MONTHS OF THE DATE THE COMMITTEE OR THE
COMPANY IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS
PLAN, AND THE COMMITTEE OR THE COMPANY, AS THE CASE MAY BE, IRREVOCABLY TAKES
ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE AND SUCH OTHER AGGREGATED PLANS;
OR


 


3.             THE TERMINATION AND LIQUIDATION OF THE PLAN, PROVIDED THAT:
(I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR PROXIMATE TO A DOWNTURN IN
THE COMPANY’S FINANCIAL HEALTH; (2) THE COMPANY OR THE COMMITTEE, AS THE CASE
MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED PLANS; (3) NO PAYMENTS IN
LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12) MONTHS OF THE DATE THE
COMMITTEE OR THE COMPANY IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE AND
LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT WOULD BE PAYABLE UNDER THE TERMS
OF THIS PLAN IF THE ACTION TO TERMINATE AND LIQUIDATE THIS PLAN HAD NOT
OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY FOUR (24) MONTHS OF THE DATE
ON WHICH THE COMMITTEE OR THE COMPANY IRREVOCABLY TAKES ALL ACTION NECESSARY TO
TERMINATE AND LIQUIDATE THIS PLAN; AND (5) THE COMPANY DOES NOT ADOPT A NEW
AGGREGATED PLAN AT ANY TIME WITHIN THREE (3) YEARS FOLLOWING THE DATE ON WHICH
THE COMMITTEE OR THE

 

7

--------------------------------------------------------------------------------


 


COMPANY, AS THE CASE MAY BE, IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE
AND LIQUIDATE THE PLAN.


 


C.            IN THE EVENT THE COMMITTEE OR BOARD AMENDS OR TERMINATES THIS
PLAN, THE COMPANY SHALL BE LIABLE FOR ANY BENEFITS THAT SHALL HAVE ACCRUED UNDER
THIS PLAN TO THOSE PERSONS WHO ARE ELIGIBLE UNDER SECTION 3 AS OF THE DATE OF
SUCH AMENDMENT OR TERMINATION AND THE AMOUNT OF SUCH ACCRUED BENEFITS TO BE
DETERMINED AS THOUGH THE PARTICIPANT’S SEPARATION FROM SERVICE HAD OCCURRED ON
THE DATE OF SUCH AMENDMENT OR TERMINATION.


 


SECTION 8
ADMINISTRATION


 


A.            THIS PLAN SHALL BE ADMINISTERED BY THE PLAN ADMINISTRATOR AS AN
UNFUNDED PLAN WHICH IS NOT INTENDED TO MEET THE QUALIFICATION REQUIREMENTS OF
SECTION 401 OF THE CODE.  THE PLAN ADMINISTRATOR SHALL HAVE FULL POWER TO
CONSTRUE AND INTERPRET THE PLAN, AND THE PLAN ADMINISTRATOR’S DECISIONS IN ALL
MATTERS INVOLVING THE INTERPRETATION AND APPLICATION OF THIS PLAN SHALL BE
CONCLUSIVE.  THE CLAIMS PROCEDURE OF THE QUALIFIED PLAN SHALL APPLY TO THIS
PLAN.


 


B.            THIS PLAN IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE AND THE REGULATIONS AND OTHER GUIDANCE ISSUED
THEREUNDER.  ACCORDINGLY, THE PROVISIONS OF THIS PLAN SHALL BE INTERPRETED TO
THE EXTENT NECESSARY TO COMPLY WITH SUCH REQUIREMENTS.


 


C.            THIS PLAN SHALL AT ALL TIMES BE MAINTAINED BY THE COMPANY AND
ADMINISTERED BY THE PLAN ADMINISTRATOR AS A PLAN WHOLLY SEPARATE FROM THE
QUALIFIED PLAN.


 


SECTION 9
ADDITIONAL BENEFIT

 

In addition to the purpose of Section 1 of this Plan, this Section shall, for
individuals who are (or may be later) specifically named by resolution of the
Board of Directors of the Company, increase the benefit determined under
Section 4(a) of this Plan by including in the benefit calculation all of the
individual’s service with the Company (and its predecessors) from the date of
the individual’s initial participation in the Qualified Plan until the
individual’s Separation from Service and disregarding any breaks in service
occurring before January 1, 1990; provided, however, that each named individual
shall be entitled to an additional benefit derived from this Section only if the
individual’s employment with the Company continues until or after the date he or
she attains age 62.

 

Each individual who is specifically named by resolution of the Board of
Directors of the Company to be entitled to the benefit established by this
Section shall receive such benefits upon the condition that during the period
such individual is entitled to payments of deferred compensation under this
Section, he will not directly or indirectly enter into or engage in any banking
or related businesses in the geographic area served

 

8

--------------------------------------------------------------------------------


 

by the Company either as an individual on his own account, as a partner or joint
venturer, as an employee or agent, or as an officer or director of a competing
organization.

 

The Committee may, in its sole discretion and by way of a resolution, waive or
modify the age 62 employment requirement and the noncompetition requirement for
any named individual as well as any other restrictions imposed on the
individuals by the provisions hereof.  Any additional benefit derived from this
Section shall be treated as a benefit payable under Section 4 for the purpose of
Sections 4, 5, 6, and 7 of this Plan.


 


SECTION 10
 BENEFITS PROVIDED UNDER SEPARATE AGREEMENT

 

Notwithstanding any provision of this Plan to the contrary, the Company may
provide benefits under this Plan in accordance with one or more separate written
agreements with an individual, provided the terms of such agreement(s) state
that such benefits shall be paid from this Plan.  The benefits provided under
this Plan in accordance with such agreement(s) shall be paid in the same manner
as benefits provided under Section 4 hereof and shall be subject to all
provisions of this Plan, unless otherwise specifically provided in such
agreement(s).

 

ORIGINAL BOARD APPROVAL:  NOVEMBER 18, 1994

AMENDED AND RESTATED BOARD AND COMMITTEE APPROVAL: NOVEMBER 18, 2008

 

9

--------------------------------------------------------------------------------
